Order entered January 28, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01010-CV

   GIA THORNTON, INDIVIDUALLY, AS THE REPRESENTATIVE FOR ALL
    WRONGFUL DEATH BENEFICIARIES, AND AS AN HEIR AT LAW AND
REPRESENTATIVE OF THE ESTATE OF MCQUESTER J. SOLOMON, DECEASED,
                            Appellant

                                               V.

 COLUMBIA MEDICAL CENTER OF PLANO SUBSIDIARY, L.P., D/B/A MEDICAL
  CITY OF PLANO, FORMALLY KNOWN AS MEDICAL CENTER OF PLANO,
                    AND JANE LEE, R.N., Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-00366-2018

                                           ORDER
       Before the Court is appellees’ January 25, 2019 unopposed second motion for an

extension of time to file a brief. We GRANT the motion and extend the time to February 15,

2019. We caution appellees that further extension requests will be disfavored.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE